Citation Nr: 0212328	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral pain syndrome, medial 
meniscus tear.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral pain syndrome, 
inflammation of patellar cartilaginous surface.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1993 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas 
wherein the RO granted service connection for right and left 
knee patellofemoral pain syndrome and assigned a zero percent 
evaluation for each disability effective December 8, 1997.  
By rating action in September 2001 the RO granted increased 
evaluations of 10 percent for right knee patellofemoral pain 
syndrome, medial meniscus tear and left knee patellofemoral 
pain syndrome, inflammation of the patellar cartilaginous 
surface both with an effective date of December 8, 1997.  
Although increased evaluations have been granted, the issues 
of entitlement to initial evaluations in excess of 10 percent 
for right and left knee disabilities remain in appellate 
status, as the maximum schedular ratings have not been 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran provided oral testimony at a personal hearing 
before the undersigned Member of the Board in December 2001, 
a transcript of which has been associated with the claims 
file.

In this decision, the Board has recharacterized the issues on 
appeal in order to comply with the United States Court of 
Appeals for Veterans Claims decision in Fenderson v. West, 12 
Vet. App. 119 (1999).





FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  The veteran's right knee disability is manifested by 
demonstrable limitation of motion that is painful, but 
limitation of flexion to 30 degrees or limitation of 
extension of the knee to 15 degrees is not shown and there is 
no objective evidence of lateral instability or recurrent 
subluxation.

3.  The veteran's left knee disability is manifested by 
demonstrable limitation of motion that is painful, but 
limitation of flexion to 30 degrees or limitation of 
extension of the knee to 15 degrees is not shown and there is 
no objective evidence of lateral instability or recurrent 
subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right knee patellofemoral pain syndrome, medial 
meniscus tear are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2001).

2.  The criteria for an initial evaluation in excess of 10 
percent for left knee patellofemoral pain syndrome, 
inflammation of patellar cartilaginous surface are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in August 1996 the veteran 
reported a history of right knee pain that was painful when 
he ran and when he drove.  On examination of the right knee 
there was positive tenderness with palpation of the lateral 
collateral ligament and surrounding area.  There was full 
range of motion and positive patellar grind with patellar 
entrapment.  There was negative looseness of the knee joint 
with manipulation bilaterally.  The diagnosis was patellar 
femoral syndrome of the right knee.

In a December 1996 service medical record it was noted that 
the veteran complained of right knee pain which had been 
present for the previous four months.  He did not report any 
injury or trauma to the knee but stated that it hurt when he 
drove or ran.  On examination he described his level of pain 
as seven on a scale from zero to ten.  There was negative 
edema, McMurray's, Drawer's, Lachman's, varus and valgus 
stress, Apley's and pain with compression.  The diagnosis was 
patellofemoral pain syndrome of the right knee.

A Medical Board report dated January 1997 noted a history of 
bilateral knee pain of more than six months, the right being 
greater than the left.  On examination, he had a normal 
walking gait and station.  He had full range of motion of the 
knees.  However, patellofemoral tracking was abnormal 
bilaterally with a lateral terminal vector.  The knees were 
stable to varus and valgus stress and anterior and posterior 
drawer.  There was no effusion.  There was maximum tenderness 
over the iliotibial band, the distal femur and peripatellar 
distribution.  The diagnosis was bilateral patellofemoral 
pain syndrome.  The medical report at separation showed a 
diagnosis of patellofemoral pain syndrome.

In November 1998 the veteran filed a claim for entitlement to 
service connection for patellofemoral pain syndrome.  A VA 
orthopedic examination was conducted in January 1999.  At the 
time of the examination the veteran reported that he had 
developed pain in his knees during running exercises in 1996 
and the right knee was worse than the left.  He had run two 
miles three times a week.  He stated that he had pain when he 
performed a lot of heavy exercise, otherwise the pain was 
mild.  He had not had surgery on his knees, nor was he on any 
medications.  Examination of the right knee revealed no 
effusion, redness, or heat.  He had some mild joint line 
tenderness.  There was patella crepitation.  There was no 
anterior cruciate laxity and he had a negative Lachman's and 
McMurray's sign.  Examination of the left knee revealed no 
swelling, edema, heat or redness.  There was no joint line 
tenderness and no crepitation and the collateral and cruciate 
ligaments were intact.  He had negative Lachman's and 
McMurray's tests.  The diagnosis was patellar femoral 
syndrome.  X-rays of both knees were normal.

A VA orthopedic examination was conducted in April 2001.  The 
examiner indicated that he had reviewed the record.  The 
veteran reported that he had had pain in his knees when he 
got out of the Navy.  He expressed that he felt that his 
problem was directly related to the required running 
exercises while on active duty.  He stated that he had not 
been able to get the type of employment he wanted because of 
his knees.  He had worked as a "groundsman" but was not 
able to carry his full load because of his knees and his 
fellow employees expressed displeasure and caused him to 
quit.  He was employed with the United States Postal Service 
and his job was to perform maintenance of postal machine 
equipment, which involved climbing some ladders and catwalks.  
He stated that he was able to the job but it hurt him every 
time he does it and he felt that sooner or later he would 
either be asked to resign or he would not be allowed to 
continue because he felt that his productivity was limited by 
his knees. 

On examination there was no periarticular thickening on 
either knee.  He had negative McMurray's and Lachman's sign.  
There was no evidence of ligament laxity or drawer 
instability.  Both patellae were painful and tender on 
movement.  There was no crepitus in or around either knee 
joint or patella.  Range of motion for flexion and extension 
was very limited and could have minimized or masked the 
crepitus that would show roughened surfaces.  In all 
positions active motion of the right knee caused pain at any 
level and in any range of motion. 

It was noted further that the veteran had post-traumatic 
synovitis, which was highly limiting.  It was also noted that 
he had disuse loss of muscle mass and some atrophy in both 
legs.  The impressions were status post running stress of 
both knees on active duty, previous diagnosis of 
patellofemoral pain syndrome in both knees with the right leg 
symptoms and limitations greater than the left, bilateral 
post-traumatic synovitis secondary to status post running 
stress of both knees, active motion caused much more pain 
than passive motion, tear of the right medial meniscus and 
inflammation of the left patellar cartilaginous surface.

X-rays of the bilateral knees were within normal limits.  MRI 
[magnetic resonance imaging] of the left knee showed a small 
amount of fluid in the patellofemoral space and there was 
diffuse increased signal involving the patella consistent 
with inflammatory changes.  The menisci appeared normal in 
signal and architecture.  The anterior and posterior cruciate 
ligaments and the medial and lateral collateral ligaments 
appeared normal in signal and architecture.  The impression 
was inflammatory changes involving the patella.  MRI of the 
right knee showed a horizontal tear that possibly extended to 
the posterior/inferior surface was seen in the posterior limb 
of the medial meniscus.  The anterior limb of the medial 
meniscus and the lateral meniscus appeared normal in signal 
and architecture.  The anterior and posterior cruciate 
ligaments and the medial and lateral collateral ligament 
appeared normal in signal and architecture.  The impression 
was horizontal internal tear of the posterior limb of the 
medial meniscus.  

In a September 2001 addendum to the April 2001 VA examination 
the examiner substituted the portion of the April 2001 report 
regarding range of motion with the following.  Right knee 
range of motion was zero to 130 degrees, whether active or 
passive.  In the right knee, there was some pain, which was 
graded as moderate throughout the entire range of motion 
cycle, if the motion was active.  If the motion was passive 
the pain was graded as mild.  In both knees the veteran could 
fully extend in the standing position to zero.  The left knee 
motion was from zero to 130 degrees whether active or 
passive.  There was no pain until flexion reached 125 degrees 
and the pain continued to the 130 degrees maximum.  The pain 
was mild whether the motion was active or passive.

At his personal hearing in December 2001, the veteran 
testified that he had been prescribed medication for the 
disability of his knees.  The medication was a 
"painkiller"/anti-inflammatory.  Hearing Transcript (Tr.), 
p. 3.  He stated that he was a journeyman-lineman by trade 
and that the disability of his knees prevented him from 
performing his trade.  Tr., p. 4.  He used an Ace bandage on 
both knees from time to time.  His knees locked or gave away 
when he climbed ladders and he had problems on stairs.  He 
could climb stairs to a certain extent and ladders were real 
hard.  Tr., p. 5.  He stated that he was required to stand a 
lot at his job and when he had stood for hours at a time, it 
would hurt.  Tr., pp.6-7.  He had pain on a daily basis; and 
he avoided activities that stressed his knees.  Tr., p. 7.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999), discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Thus, in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson, supra; 38 C.F.R. § 4.2 
(2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2001).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7 (1997); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 provided for 
other knee impairment, when there is recurrent subluxation or 
lateral instability which is severe, 30 percent is 
assignable; when moderate, 20 percent is assignable; or when 
slight, 10 percent is assignable.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  When there 
is cartilage, semilunar, removal of, symptomatic, 10 percent 
is assignable under Diagnostic Code 5259.

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2002)).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

Through the issuance of the various determinations during the 
pendency of this appeal, the veteran has been placed on 
notice of the laws and regulations pertaining to evaluation 
of disabilities of the knee, including extraschedular 
consideration.  

Through the rationales provided in the above-mentioned 
determinations, the veteran was provided with notice of what 
was needed to substantiate his claims.  In addition, in March 
2001 the RO sent a notice concerning the VCAA to the veteran 
in which the RO advised the veteran of what evidence it would 
attempt to retrieve and the veteran's responsibilities in 
obtaining such evidence (e.g., adequately identifying such 
records).  See Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).  In June 2002, the Board attempted 
additional development of the veteran's case.  In a letter 
from the Board to the veteran dated in June 2002, the veteran 
was informed what information was needed from him.  As of 
September 5, 2002, there was no response from the veteran.   

The duty to assist has been satisfied because the VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to obtain.  

The veteran's service medical records have been obtained.  
38 U.S.C.A. § 5103A (West Supp. 2002); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The veteran was afforded VA examinations in 
January 1999 and April 2001.  The most recent, April 2001 VA 
joints examination is considered to be adequate for rating 
purposes, and no further development in this regard is 
therefore necessary.  38 U.S.C.A. § 5103A(d) (West Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2 (2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The RO has evaluated the veteran's right and left knee 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
and assigned each a 10 percent disability evaluation.  Under 
Diagnostic Code 5260 a 10 percent disability evaluation is 
warranted when flexion of the leg is limited to 45 degrees.  
The veteran essentially claims that the symptomatology 
associated with his right and left knees is more severe than 
that represented by the 10 percent evaluation and warrants a 
disability evaluation greater than 10 percent.  By way of 
history, the Board otherwise notes that the veteran's 
bilateral knee disability had previously been rated under 
Diagnostic Code 5099-5020 (synovitis) at the time of the 
March 1999 rating decision.  Synovitis is rated on limitation 
of motion of affected parts as degenerative arthritis, and 
arthritis due to trauma and substantiated by x-ray findings 
is also rated as degenerative arthritis. In turn, 
degenerative arthritis (hypertrophic or osteoarthritis), 
established by x-ray findings will be rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, and 5020.  Accordingly, the Board will now 
proceed to discuss the veteran's limitation of motion.  

In order to warrant higher evaluations of 20 percent under 
Diagnostic Code 5260 for the right and left knee disabilities 
the medical evidence must establish that limitation of 
flexion of the veteran's right and left legs is limited to 30 
degrees.  The medical evidence shows that on VA examination 
in 2001 flexion of the right and left knees was to 130 
degrees.  Such assessment of the right and left knees is not 
indicative of flexion of limitation of the right and left 
legs to 30 degrees.  Therefore based on actual limitation of 
motion, the higher disability evaluation of 20 percent under 
Diagnostic Code 5260 is not warranted for either the right or 
the left knee disability.  

The Board has considered whether a higher evaluation is 
warranted under any other diagnostic code.  Under Diagnostic 
Code 5261 in order to warrant a disability evaluation of 20 
percent the medical evidence must establish that the 
veteran's right and left legs are limited in extension to 15 
degrees.  The medical evidence shows that the veteran can 
fully extend each knee in the standing position to zero.  
Thus a higher evaluation under diagnostic code 5261 is not 
for application.

According to the veteran, he has mentioned problems with 
"giveway" of his knees.  Hearing transcript, page 5.  This 
report is not confirmed in the medical record on objective 
examinations.  That is, at the January 1999 examination, 
there was no laxity found; ligaments were intact; and testing 
was negative for pertinent abnormalities.  Similar results 
were shown at the 2001 examination.  Given the absence of 
objective medical evidence that the veteran has recurrent 
subluxation or lateral instability, the competent and 
probative evidence does not contain findings that warrant an 
evaluation under Diagnostic Code 5257.  Neither does the 
evidence show that the veteran's knees are ankylosed 
(Diagnostic Code 5256), nor are the semilunar cartilages 
dislocated with frequent episodes of locking pain and 
effusion into the joints (Diagnostic Code 5258); nor is there 
shown to be impairment of the tibias and fibulas (Diagnostic 
Code 5262) in order to warranted higher evaluations for right 
and left knee disabilities under these codes.

In light of a grant of less than the maximum disability 
evaluation under the applicable diagnostic code, the Board 
must address whether the veteran's right and left knee 
disabilities warrant additional compensation pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca, 
supra.  As noted above, the veteran's "actual" range of 
motion noted in degrees is not sufficient to justify a rating 
in excess of 10 percent.  Nonetheless, the "claimant's 
painful motion may add to the actual limitation of motion so 
as to warrant a rating under DC 5260 or DC 5261."  
VAOPGCPREC 9-98 (August 14, 1998).  

After careful review of the record, the Board finds that the 
veteran's right and left knee disabilities are not manifested 
by a degree of additional functional loss due to pain or 
other pathology that would warrant higher evaluations under 
38 C.F.R. §§ 4.40 or 4.45.

Clearly, the veteran has reported pain on motion.  
Significantly, the 2001 VA examination documented range of 
motion of the right knee from zero to 130 degrees and pain 
was described as moderate with active motion and mild with 
passive motion.  Range of motion of the left knee was also 
from zero to 130 degrees and pain was described as mild on 
active and passive motions.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  In 
the 2001 examination, the examiner stated that the veteran 
had some atrophy in both legs.  

With regard to the applicable criteria, the Diagnostic Code 
currently assigned contemplates a loss of flexion to 45 
degrees.  Comparatively, the actually performed flexion is 
130 degrees.  Accordingly, the effects of pain and associated 
functional limitations have been accounted for in the ratings 
assigned.  Additionally, given the examiner's description of 
the pain as from mild to moderate, the Board concludes that 
the 10 percent evaluations for each knee are appropriately 
rated. 

Thus, the evidence demonstrates that the veteran's right and 
left knee disabilities have not resulted in additional loss 
of motion beyond the requirements of a 10 percent evaluation 
based on pain or other pathology.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson, supra, and whether he is 
entitled to increased evaluations for separate periods based 
on the facts found during the appeal period.  In Fenderson, 
the Court held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The evidence does not show that the veteran's disability 
evaluations should be increased for any separate period based 
on the facts found during the appeal period.

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
considered an extraschedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1), but it did not grant increased 
compensation benefits on that basis.  The September 2001 
supplemental statement of the case informed the veteran of 
this provision as well as the decision.   

Neither does the Board find the veteran's disability picture 
to be unusual or exceptional in nature as to warrant referral 
of his case to the Director for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  In this regard, he has not required frequent 
inpatient care, nor has his right and left knee disabilities 
been shown by objective evidence to markedly interfere with 
his employment.  While the veteran has reported that his 
disabilities created some limitations with his current 
employment and employment opportunities, there is no 
corroborating evidence indicating that his right and left 
knee disabilities affect his employability in ways not 
contemplated by the Rating Schedule, whose percentage ratings 
represent the average impairment in earning capacity.  38 
C.F.R. § 4.1.  (Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for disabilities 
of the right and left knees.  38 U.S.C.A. § 5107 (West Supp. 
2002); see also Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right knee patellofemoral pain syndrome, medial meniscus 
tear is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee patellofemoral pain syndrome, inflammation of 
patellar cartilaginous surface is denied.



		
	M SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

